                                      1   JAMES A. MARISSEN (SBN: 257699)
                                          jmarissen@grsm.com
                                      2   RACHEL A. WEITZMAN (SBN: 307076)
                                          rweitzman@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          5 Park Plaza, Suite 1100
                                      4   Irvine, CA 92614
                                          Telephone: (949) 255-6996
                                      5   Facsimile: (949) 474-2060

                                      6   Attorneys for Defendants
                                          MSC MEDITERRANEAN SHIPPING COMPANY S.A..
                                      7

                                      8                               UNITED STATES DISTRICT COURT

                                      9                             NORTHERN DISTRICT OF CALIFORNIA

                                     10
                                          GREAT AMERICAN INSURANCE COMPANY,                        CASE NO. 3:19-cv-2013 EMC
                                     11   a corporation;
Gordon Rees Scully Mansukhani, LLP




                                                                                                   STIPULATION OF DISMISSAL
                                     12                                 Plaintiff,
      5 Park Plaza, Suite 1100




                                     13          vs.
         Irvine, CA 92614




                                     14   MEDITERRANEAN SHIPPING COMPANY S.A.,
                                          a foreign corporation; and MEDITERRANEAN
                                     15   SHIPPING COMPANY (USA) INC., a corporation;
                                     16                                 Defendants.
                                     17

                                     18          It is hereby stipulated by and between the parties to this action through their designated
                                     19   counsel that the above-captioned case in its entirety be and hereby is dismissed with prejudice
                                     20   pursuant to FRCP41(a)(1), with each party to bear their own fees and costs.
                                     21          Undersigned counsel for Defendant, James A. Marissen, certifies that all electronic
                                     22   signatures below have been duly authorized by signatory counsel per Local Rule 5-4.3.4(2)i.
                                     23

                                     24   Dated: February 26, 2020                      GORDON REES SCULLY MANSUKHANI, LLP
                                     25
                                                                                        By:    /s/ James A. Marissen
                                     26                                                        James A. Marissen
                                     27                                                        Rachel A. Weitzman
                                                                                               Attorneys for Defendants
                                     28                                                        MSC MEDITERRANEAN SHIPPING
                                                                                               COMPANY S.A.

                                                                                     -1-
                                                                          STIPULATION OF DISMISSAL
                                      1   Dated: February 26, 2020                    GIBSON ROBB & LINDH LLP

                                      2
                                                                                      By:   /s/ Joshua E. Kirsch
                                      3                                                     Joshua E. Kirsch
                                                                                            Attorney for Plaintiff
                                      4                                                     GREAT AMERICAN INSURANCE
                                                                                            COMPANY
                                      5
                                                                                        ISTRIC
                                                                                    ES D
                                      6
                                                                                   T          TC
                                      7                                          TA




                                                                                                          O
                                                                            S




                                                                                                           U
                                                                           ED




                                                                                                            RT
                                      8
                                                                                               TED

                                                                       UNIT
                                      9                                                  GRAN




                                                                                                                   R NIA
                                     10                                                                    n
                                                                                             dward   M. Che
                                                                       NO

                                                                                     Judge E




                                                                                                                   FO
                                     11
Gordon Rees Scully Mansukhani, LLP




                                                                        RT




                                                                                                               LI
                                     12                                         ER
                                                                           H




                                                                                                              A
                                                                                                               C
      5 Park Plaza, Suite 1100




                                                                                     N                  OF
                                     13           Dated: 2/27/2020                       D IS T IC T
         Irvine, CA 92614




                                                                                               R
                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                -2-
                                                                     STIPULATION OF DISMISSAL
